Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al., U.S. Patent Application Publication No. 2015/0274960.
	Applicant has amended the claims so as to stipulate that the ratio of tetrafluorooxyethylene units to difluorooxymethylene units in the claimed copolymer is between and inclusive to 1:1 and 1.5:1 thus invalidating the anticipation.  However, the disclosed prior art range of 100:1 to 1:100 (where 50:50 is 1:1) continues to be encompassing of that which is claimed.  Applicant asserts that “it would not have been easy for a person skilled in the art to select the specific range” but this is not the criterion on which a conclusion of patentability would be founded.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) hold that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  Accordingly, the rejection is appropriately maintained under 35 U.S.C 103.
	It is noted that 1% decomposition measurements on the lone exemplifying example (ratio of tetrafluorooxyethylene and difluorooxymethylene units is 1.3) and comparative trial 2 (ratio of tetrafluorooxyethylene and difluorooxymethylene units is 0.7) reflect that the latter has a 1% decomposition temperature of nearly 90 degrees Celsius lower than the former.  However, even if one 
	Further, Applicant is advised that the phrase, “for filling a void of an electronic device member” is regarded merely as a recitation of intended useSection 2112.02 provides direction as to how phrases such as this are to be treated: “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim).  In the Examiner’s estimation, the composition is defined fully by the subject matter set forth in the body of the claims and the aforementioned phrase does not impart patentability.  At the same time, Applicants’ remarks are suggestive that, due to the manner in which the claimed composition is to be employed, it must feature a certain combination of properties.  However, none of these properties have yet been incorporated into the claimed description of the invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


March 15, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765